EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Harper on 06/15/2021.

The application has been amended as follows: 
1.(Currently Amended) A tool for feeding a flexible hose through to a connecting piece, the tool comprising:
an elongate shank running axially between a first end and a second end and having an axially extending recess for receiving an end portion of the flexible hose, the recess being partially surrounded by a casing portion of the elongated shank and including an axially and radially configured through opening for the end portion of the flexible hose;
mutually opposing cheek elements extending axially from the outer circumference of the elongate shank, wherein at least one of the mutually opposing cheeks is elastically radially deflectable and each of the mutually opposing cheek elements comprises a radially inwardly projecting holding portion with an arcuate bearing portion such that an inward facing projection formed by the radially inwardly projecting holding portion is configured to form a force closure on the flexible hose is provided; and
a handling region distanced from the first end of the tool, for a user.
12.(Currently Amended) A tool comprising:
a shank running in an axial direction between a first end and a second end;
a recess partially surrounded by a casing portion of the shank,
from the outer circumference of the shank, wherein at least one of the mutually opposing cheeks is elastically radially deflectable and each of the mutually opposing cheek elements comprises a radially inwardly projecting holding portion with an arcuate bearing portion such that an inward facing projection formed by the radially inwardly projecting holding portion is configured to form a force closure on a flexible hose is provided; and
a handle region adjoining the shank.
19.(Currently Amended) A tool for feeding a flexible line through to a connection piece, the tool comprising: 
a shank running in an axial direction and including a casing portion comprising opposing cheek elements extending axially from the outer circumference of the shank, wherein at least one of the opposing cheek elements is elastically deflectable and an end of each of the opposing cheek elements includes a radially inwardly projecting holding portion with an arcuate bearing portion such that an inward facing projection formed by the radially inwardly projecting holding portion is configured to form a force closure on the flexible line is provided near a first end of the tool;
a recess partially surrounded by the casing portion of the shank, the recess being partially surrounded by a casing portion of the shank and including a through opening having an end face portion extending in the axial direction and a side portion extending in a radial direction; 
a handle region adjoining the shank; and 
a flexible hose comprising an end portion with a quick connector,
wherein the recess receive the end portion of the flexible hose and the opposing cheek elements establish the force closure on the quick connector of the flexible hose.


Reasons for Allowance
Claims 1-2, 7-14, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “mutually opposing cheek elements extending axially from the outer circumference of the elongate shank, wherein at least one of the mutually opposing cheeks is elastically radially deflectable and each of the mutually opposing cheek elements comprises a radially inwardly projecting holding portion with an arcuate bearing portion such that an inward facing projection formed by the radially inwardly projecting holding portion is configured to form a force closure on the flexible hose is provided” fails to render the claimed invention obvious or anticipated. For instance, US6363596 discloses a plurality of mutually opposing cheeks 3 extending from the elongated shaft 1 however 3596‘ fails to disclose a casing portion on the shank wherein “mutually opposing cheek elements extending axially from the outer circumference of the elongate shank, wherein at least one of the mutually opposing cheeks is elastically radially deflectable and each of the mutually opposing cheek elements comprises a radially inwardly projecting holding portion with an arcuate bearing portion such that an inward facing projection formed by the radially inwardly projecting holding portion is configured to form a force closure on the flexible hose is provided” . Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore for the reasons above claim limitations of claims 1-2, 7-14, and 19-20 have been considered as containing allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723